Cioce
tt
a Mot

InT
UL I

In the United States District Court
For the Southern District of Georgia 16
Waveross Bibision © = hs —

ANDREA BOATRIGHT, *
%
Plaintiff, * CIVIL ACTION NO.: 5:19-cv-2
%
Vv. co
*
ANDREW SAUL, Commissioner of Social =
Security, *
*
Defendant. **
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge’s
Report and Recommendation, dkt. no. 18. No party filed
Objections to the Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court REMANDS
this case to the Commissioner under sentence four of 42 U.S.C.
§ 405(g) and DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal.

  
 
 

SO ORDERED, this 30 d , 2020.

 

HON. [ISX GODBEY WOCBy>—GHBEGE-
UNIT TATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
